EXHIBIT 10.18

EXECUTION COPY

 

--------------------------------------------------------------------------------

SECURITY AGREEMENT

dated as of

October 25, 2007,

among

ICELAND ACQUISITION SUBSIDIARY, INC.,

and

HAPC, INC. ,

as Grantors

and

I-FLOW CORPORATION,

as Secured Party

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page

ARTICLE I DEFINITIONS

   1    1.1    Credit Agreement Defined Terms; New York UCC Definitions    1   
1.2    Other Defined Terms    1    1.3    Rules of Interpretation    5

ARTICLE II SECURITY INTEREST

   5    2.1    Grant of Security Interest    5    2.2    Security for Secured
Obligations    6    2.3    Transfer of Collateral    7    2.4    Bailees    7

ARTICLE III Representations and Warranties

   7    3.1    Annex IV and Representations In Other Loan Documents    7    3.2
   Title; No Other Liens    7    3.3    Perfected First Priority Liens    7   
3.4    Jurisdiction of Organization; Chief Executive Office    8    3.5   
Inventory and Equipment    8    3.6    Farm Products    8    3.7    Investment
Property    8    3.8    Receivables    8    3.9    Intellectual Property    8   
3.10    Deposit Accounts and Securities Accounts    9    3.11    Benefit to each
Subsidiary Grantor    9    3.12    Consents    9

ARTICLE IV COVENANTS

   10    4.1    Covenants in Credit Agreement    10

 

i



--------------------------------------------------------------------------------

Table of Contents

(Continued)

 

             Page  

4.2

  Delivery of Instruments, Certificated Securities and Chattel Paper    10  

4.3

  Maintenance of Insurance    10  

4.4

  Payment of Obligations    10  

4.5

  Maintenance of Perfected Security Interest; Further Documentation    11  

4.6

  Changes in Locations, Name, etc.    11  

4.7

  Notices    11  

4.8

  Investment Property    12  

4.9

  Receivables    13  

4.10

  Intellectual Property    13  

4.11

  Deposit Accounts    14  

4.12

  New Accounts    14  

4.13

  Commercial Tort Claims    15 ARTICLE V REMEDIAL PROVISIONS    15  

5.1

  Certain Matters Relating to Receivables    15  

5.2

  Communications with Obligors; Grantors Remain Liable    15  

5.3

  Investment Property    16  

5.4

  Proceeds To Be Turned Over to Secured Party    17  

5.5

  Application of Proceeds    17  

5.6

  Code and Other Remedies    18  

5.7

  Private Sale    19  

5.8

  Deficiency    19  

5.9

  Non-Judicial Enforcement    20 ARTICLE VI THE SECURED PARTY    20  

6.1

  Secured Party’s Appointment as Attorney-in-Fact, etc.    20

 

ii



--------------------------------------------------------------------------------

Table of Contents

(Continued)

             Page   6.2   [Intentionally Omitted]    21   6.3   Duty of the
Secured Party    21   6.4   Execution of Financing Statements    22 ARTICLE VII
SUBORDINATION OF INDEBTEDNESS    22   7.1   Subordination of All Subsidiary
Grantor Claims    22   7.2   Claims in Bankruptcy    22   7.3   Payments Held in
Trust    23   7.4   Liens Subordinate    23   7.5   Notation of Records    23
ARTICLE VIII MISCELLANEOUS    23   8.1   Amendments in Writing    23   8.2  
Notices    23   8.3   No Waiver by Course of Conduct; Cumulative Remedies    23
  8.4   Enforcement Expenses; Indemnification    24   8.5   Successors and
Assigns    24   8.6   Set-Off    24   8.7   Counterparts    24   8.8  
Severability    24   8.9   Section Headings    25   8.10   Integration    25  
8.11   GOVERNING LAW    25   8.12   Submission To Jurisdiction; Waivers    25  
8.13   Acknowledgements    25   8.14   WAIVER OF JURY TRIAL    26

 

iii



--------------------------------------------------------------------------------

Table of Contents

(Continued)

             Page   8.15   Additional Grantors    26   8.16   Releases    26

 

iv



--------------------------------------------------------------------------------

SCHEDULES Schedule I   Notice Addresses ANNEXES Annex I   Form of Assumption
Agreement for Additional Grantors Annex II   Form of Deposit Account Control
Agreement Annex III   Form of Securities Account Control Agreement Annex IV  
Certain Collateral Matters



--------------------------------------------------------------------------------

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”), dated as of October 25, 2007, is
made by ICELAND ACQUISITION SUBSIDIARY, INC., a Delaware corporation (the
“Borrower”), HAPC, INC., a Delaware corporation (“Holdings”), and each other
Person that may become an additional Grantor hereunder as provided in
Section 8.15 hereof (any such Person, a “Subsidiary Grantor”; the Subsidiary
Grantors, the Borrower and Holdings are collectively referred to herein as the
“Grantors”), in favor of I-FLOW CORPORATION, a Delaware corporation, as secured
party (together with its successors and assigns, the “Secured Party”) .

WITNESSETH:

WHEREAS, pursuant to the Credit and Guaranty Agreement dated as of October 25,
2007 (as such Credit and Guaranty Agreement may be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the Borrower, Holdings, the Secured Party and the other
parties thereto, the Secured Party has agreed to make Loan to the Borrower;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the Loan to the Borrower under the Credit Agreement;

WHEREAS, it is a condition precedent to the obligations of the Secured Party to
make the Loan under the Credit Agreement that the Borrower and each other
Grantor shall have executed and delivered this Agreement to the Secured Party;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, to induce the Lender to enter into the Credit Agreement and make
the Loan thereunder and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1.

DEFINITIONS

1.1 Credit Agreement Defined Terms; New York UCC Definitions. All capitalized
terms used in this Agreement and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement. The following terms are used
herein as defined in the New York UCC: Accounts, Certificated Security, Chattel
Paper, Commercial Tort Claims, Deposit Account, Documents, Equipment, Farm
Products, Goods, Instruments, Inventory, Letter of Credit Rights, Securities
Account, Securities Intermediary and Supporting Obligations.

1.2 Other Defined Terms. For purposes of this Agreement, the following terms
shall have the respective meanings given to them below.

“Account Collateral” each Grantor’s right, title and interest, whether now
existing or hereafter acquired or arising, in, to and under, each Deposit
Account and Securities Account (including any successor accounts to any such
accounts) and all amounts, investments and any other property (including, but
not limited to, Checks, securities, financial assets, investment property,
security entitlements and instruments) at any time deposited in or credited to
any such account and all security entitlements with respect thereto, including
all income or gain earned thereon and any Proceeds thereof.



--------------------------------------------------------------------------------

“Agreement” means this Security Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“Books and Records” means all books, records and other written, electronic or
other documentation in whatever form maintained now or hereafter by or for the
Borrower in connection with, and relating to, the ownership of, or evidencing or
containing information relating to, the Collateral.

“Checks” means checks and other instruments and other payment instructions
deposited into any Deposit Account or Securities Account.

“Collateral” has the meaning set forth in Section 2.1.

“Collateral Account” means any collateral account established by the Secured
Party as provided in Section 5.1 or 5.4.

“Computer Hardware and Software” means all rights (including rights as licensee
and lessee) with respect to (i) computer and other electronic data processing
hardware, including all integrated computer systems, central processing units,
memory units, display terminals, printers, computer elements, card readers, tape
drives, hard and soft disc drives, cables, electrical supply hardware,
generators, power equalizers, accessories, peripheral devices and other related
computer hardware; (ii) all software and all software programs designed for use
on the computers and electronic data processing hardware described in clause
(i) above, including all operating system software, utilities and application
programs in any form (service code and object code in magnetic tape, disc or
hard copy format or any other listings whatsoever); (iii) any firmware
associated with any of the foregoing; (iv) any documentation for hardware,
software and firmware described in clauses (i), (ii) and (iii) above, including
flow charts, logic diagrams, manuals, specifications, training materials, charts
and pseudo codes; and all rights with respect thereto, including any and all
licenses, options, warrants, service contracts, program services, test rights,
maintenance rights, support rights, improvement rights, renewal rights and
indemnifications, and any substitutions, replacements, additions or model
conversions of any of the foregoing.

“Contracts” means all contracts, agreements, instruments and credit agreements
in any form (including, without limitation, any interest rate protection
agreements, Hedge Agreements, licensing agreements and any partnership
agreements, joint venture agreements and limited liability company agreements),
and portions thereof, to which any Grantor is a party or under which any Grantor
or any property of any Grantor is subject, as the same may from time to time be
amended, supplemented, waived or otherwise modified, including, without
limitation, (i) all rights of any Grantor to receive moneys due and to become
due to it thereunder or in connection therewith, (ii) all rights of any Grantor
to damages arising thereunder, (iii) all rights of any Grantor to perform and to
exercise all remedies thereunder, (iv) any and all rights to receive and compel
performance under any or all Contracts and (v) any and all other rights,
interests and claims now existing or in the future arising in connection with
any or all Contracts.

“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee, granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.

“Copyrights” means (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, and (ii) the right to obtain
all renewals thereof.

 

2



--------------------------------------------------------------------------------

“Credit Agreement” has the meaning set forth in the recitals hereto.

“Deposit Account Control Agreement” means a Deposit Account Control Agreement,
in substantially the form set forth on Annex II attached hereto or otherwise
reasonably acceptable to the Secured Party, by and among a Grantor, the Secured
Party and a depositary institution.

“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest.

“Filings” means the filing or recording of (i) the financing statements in the
filing offices listed in Annex IV, and (ii) any filings after the date hereof in
any other jurisdiction as may be necessary under any requirement of law.

“General Intangibles” means all “general intangibles” as such term is defined in
Section 9-102(a)(42) of the Uniform Commercial Code in effect in the State of
New York on the date hereof and, in any event, including, without limitation,
with respect to any Grantor, all contracts, agreements, instruments and Credit
Agreements in any form, and portions thereof, to which such Grantor is a party
or under which such Grantor has any right, title or interest or to which such
Grantor or any property of such Grantor is subject, as the same may from time to
time be amended, supplemented or otherwise modified, including, without
limitation, (i) all rights of such Grantor to receive moneys due and to become
due to it thereunder or in connection therewith, (ii) all rights of such Grantor
to damages arising thereunder and (iii) all rights of such Grantor to perform
and to exercise all remedies thereunder.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Domain Names, the
Patents, the Patent Licenses, the Trade Secrets, the Trade Secret Licenses, the
Trademarks and the Trademark Licenses and all rights to sue at law or equity or
otherwise recover for any and all past, present and future infringements,
misappropriations, dilutions or other impairments thereof and all income,
royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including, without limitation, payments under all licenses
entered into in connection therewith, and damages and payments for past, present
or future infringements, misappropriations, dilutions or other impairments
thereof).

“Intercompany Note” means any promissory note evidencing loans made by any
Grantor to the Borrower or any of its Subsidiaries.

“Investment Property” means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
and (b) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Equity Interests.

“Issuers” means the collective reference to each issuer of any Investment
Property.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Patent License” means any agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, have manufactured,
use or sell or import any invention covered in whole or in part by a Patent.

 

3



--------------------------------------------------------------------------------

“Patents” means (i) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof and
all goodwill associated therewith, (ii) all applications for letters patent of
the United States or any other country and all provisionals, divisions,
continuations and continuations-in-part thereof, and (iii) all rights to obtain
any reissues or extensions of the foregoing.

“Permitted Liens” means Liens permitted under Section 8.3 of the Credit
Agreement.

“Pledged Equity Interests” means all Equity Interests of InfuSystem, Inc., a
California corporation, together with any other shares, stock certificates,
options, interests or rights of any nature whatsoever in respect of the Equity
Interests of any Person that may be issued or granted to, or held by, any
Grantor while this Agreement is in effect.

“Pledged Notes” means all Intercompany Notes at any time issued to any Grantor
and all other promissory notes issued to or held by any Grantor (other than
promissory notes issued in connection with extensions of trade credit by any
Grantor in the ordinary course of business).

“Pledged Securities” means the Pledged Notes and the Pledged Equity Interests.

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

“Release Date” means (a) with respect to the Borrower, the Termination Date, and
(b) with respect to any Subsidiary Grantor or other Grantor (other than the
Borrower), the earlier to occur of (i) the date upon which all Obligations and
all other Secured Obligations shall have been paid in full in cash and all Term
Loan Commitments shall have been permanently terminated and (ii) the date upon
which all the capital stock or substantially all the assets of such Subsidiary
Grantor shall have been sold or otherwise disposed of in accordance with the
terms of the Credit Agreement.

“Secured Obligations” means all Obligations and all other obligations and
liabilities of every nature of the Borrower, Holdings and the Subsidiary
Grantors or any other Obligor (including, without limitation, the obligations
under the Guaranty) now or hereafter existing under or arising out of or in
connection with the Credit Agreement or the other Loan Documents, in each case
together with all extensions or renewals thereof, whether for principal,
interest (including, without limitation, interest that, but for the filing of a
petition in bankruptcy with respect to the Borrower or any other Grantor, would
accrue at the applicable rate provided for in the Credit Agreement on such
obligations, whether or not a claim for post-filing or post-completion interest
is allowed against the Borrower or such Grantor in the related bankruptcy,
insolvency or similar proceeding), fees, expenses, indemnities or otherwise,
whether voluntary or involuntary, direct or indirect, absolute or contingent,
liquidated or unliquidated, whether or not jointly owed with others, and whether
or not from time to time decreased or extinguished and later increased, created
or incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from the Secured Party as a preference, fraudulent
transfer or otherwise, and all obligations of every nature of the Grantors now
or hereafter existing under this Agreement.

 

4



--------------------------------------------------------------------------------

“Securities Account Control Agreement” means a Securities Account Control
Agreement, in substantially the form set forth on Annex III attached hereto or
otherwise reasonably acceptable to the Secured Party, by and among a Grantor,
the Secured Party and a Securities Intermediary.

“Securities Act” means the Securities Act of 1933, as amended.

“Subsidiary Grantor Claims” means indebtedness owing to a Grantor by another
Grantor.

“Trade Secret Licenses” means any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right to use any Trade Secret.

“Trade Secrets” means all trade secrets, including, without limitation, know
how, processes, formulae, compositions, designs, and confidential business and
technical information, and all rights of any kind whatsoever accruing thereunder
or pertaining thereto.

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark, including.

“Trademarks” means (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
domain names, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, and (ii) the right to obtain all renewals thereof.

1.3 Rules of Interpretation. The provisions of this Agreement shall be construed
and interpreted in accordance with the rules of construction set forth in
Sections 1.2 and 1.3 of the Credit Agreement. As used herein, and any
certificate or other document made or delivered pursuant hereto:

(a) the words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and clause, subsection, Section,
Schedule, Annex, Exhibit and analogous references are to this Agreement unless
otherwise specified;

(b) the expressions “payment in full”, “paid in full” and any other similar
terms or phrases when used herein with respect to the Secured Obligations shall
mean the payment in full, in immediately available funds, of all the Secured
Obligations; and

(c) where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2.

SECURITY INTEREST

2.1 Grant of Security Interest. Each Grantor hereby pledges, assigns and
transfers to the Secured Party, and hereby grants to the Secured Party a
security interest in, all of the following property now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”):

 

5



--------------------------------------------------------------------------------

(a) all Accounts;

(b) all Account Collateral;

(c) all Books and Records;

(d) all Chattel Paper;

(e) all Commercial Tort Claims;

(f) all Computer Hardware and Software;

(g) all Contracts;

(h) all Documents;

(i) all Equipment;

(j) all General Intangibles;

(k) all Goods;

(l) all Instruments;

(m) all Intellectual Property;

(n) all Inventory;

(o) all Investment Property;

(p) all Letter of Credit Rights;

(q) all plant fixtures, business fixtures and other fixtures and storage and
office facilities, and all accessions thereto and products thereof;

(r) all other personal property to the extent not otherwise described above; and

(s) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing.

Each item of Collateral listed in this Section 2.1 that is defined in Articles 8
or 9 of the New York UCC and that is not otherwise defined herein shall have the
meaning set forth in the New York UCC, it being the intention of the Grantors
that the description of the Collateral set forth above be construed to include
the broadest possible range of assets.

2.2 Security for Secured Obligations. This Agreement secures, and the Collateral
assigned by each Grantor is collateral security for, the prompt payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including without
limitation the payment of amounts that would become due but for the operation of
the automatic stay under Section 362(a) of the Bankruptcy Code), of all Secured
Obligations of such Grantor.

 

6



--------------------------------------------------------------------------------

2.3 Transfer of Collateral. All certificates and instruments representing or
evidencing the Pledged Securities shall be delivered to and held pursuant hereto
by the Secured Party or a Person designated by the Secured Party and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, and accompanied by any required
transfer tax stamps to effect the pledge of the Pledged Securities to the
Secured Party. Notwithstanding the preceding sentence, at the Secured Party’s
discretion, all such Pledged Securities must be delivered or transferred in such
manner as to permit the Secured Party to be a “protected purchaser” to the
extent of its security interest as provided in Section 8-303 of the New York UCC
(if the Secured Party otherwise qualifies as a protected purchaser). During the
continuance of an Event of Default, the Secured Party shall have the right, at
any time in its discretion and without notice, to transfer to or to register in
the name of the Secured Party or any of its nominees any or all of the Pledged
Securities. In addition, during the continuance of an Event of Default, the
Secured Party shall have the right at any time to exchange certificates or
instruments representing or evidencing Pledged Securities for certificates or
instruments of smaller or larger denominations.

2.4 Bailees. Any Person (other than the Secured Party) at any time and from time
to time holding all or any portion of the Collateral shall be deemed to, and
shall, hold the Collateral as pledge holder and bailee and agent for perfection
for, and for the benefit of, the Secured Party. At any time and from time to
time during the continuance of an Event of Default, the Secured Party may give
notice to any such Person holding all or any portion of the Collateral that such
Person is holding the Collateral as the bailee of and agent for perfection for,
and as pledge holder for, and for the benefit of, the Secured Party, and request
such Person’s written acknowledgment thereof. Without limiting the generality of
the foregoing, during the continuance of an Event of Default, each Grantor will
join with the Secured Party upon the Secured Party’s request in notifying any
Person who has possession of any Collateral of the Secured Party’s security
interest therein and requesting an acknowledgment from such Person that it is
holding the Collateral for the benefit of the Secured Party.

SECTION 3.

Representations and Warranties.

To induce the Secured Party to enter into the Credit Agreement and to make Loans
thereunder, each Grantor hereby represents and warrants to the Secured Party
that:

3.1 Annex IV and Representations in Other Loan Documents. The statements and
information set forth in Annex IV hereto and the representations and warranties
of such Grantor set forth in the Credit Agreement and the other Loan Documents
to which such Grantor is a party, each of which is hereby incorporated herein by
reference, are true and correct, and the Secured Party shall be entitled to rely
on each of them as if they were fully set forth herein.

3.2 Title; No Other Liens. Except for Permitted Liens, such Grantor owns each
item of the Collateral free and clear of any and all Liens or claims of others.
No financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except (i) such as
have been filed in favor of the Secured Party pursuant to this Agreement and
(ii) as are permitted by the Credit Agreement.

3.3 Perfected First Priority Liens. Upon completion of the Filings (or, in the
case of (x) all Deposit Accounts, Securities Accounts and Collateral Accounts,
the obtaining and maintenance of “control” (as described in the Code), (y) in
the case of Commercial Tort Claims, the taking of the actions required by
Section 4.13 herein and (z) in the case of Letter-of-Credit Rights, the taking
of the actions

 

7



--------------------------------------------------------------------------------

required by Section 4.5(c) hereof), the security interests granted pursuant to
this Agreement (1) will constitute valid perfected security interests in all of
the Collateral in which a security interest may be perfected by Filings, and in
all Collateral constituting Deposit Accounts, Securities Accounts and Collateral
Accounts, all commercial tort claims and Letter-of-Credit Rights, as applicable,
in favor of the Secured Party as collateral security for such Grantor’s Secured
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor and (2) are prior to all other Liens on the Collateral in
existence on the date hereof, and the Collateral will be subject to no Liens
other than Permitted Liens.

3.4 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Annex IV.

3.5 Inventory and Equipment. On the date hereof, the Inventory and the Equipment
(other than mobile goods) are kept at the locations listed on Annex IV.

3.6 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

3.7 Investment Property.

(a) The shares of Pledged Equity Interests pledged by such Grantor hereunder
constitute all the issued and outstanding Equity Interests of each Issuer owned
by such Grantor.

(b) All the shares of the Pledged Equity Interests have been duly and validly
issued and are fully paid and nonassessable.

(c) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the Liens created by this Agreement.

3.8 Receivables.

(a) No amount payable to such Grantor under or in connection with any Receivable
is evidenced by any Instrument or Chattel Paper which has not been delivered to
the Secured Party.

(b) [intentionally omitted].

(c) The amounts represented by such Grantor to the Secured Party from time to
time as owing to such Grantor in respect of the Receivables will at such times
be accurate in all material respects.

3.9 Intellectual Property.

(a) There are no material registrations and/or applications for Intellectual
Property and trade names (whether or not subject to an application or
registration) that are owned by such Grantor in its own name on the date hereof.

(b) On the date hereof, all material Intellectual Property owned or used by such
Grantor is valid, subsisting, unexpired and enforceable, has not been abandoned
and does not infringe the intellectual property rights of any other Person.

 

8



--------------------------------------------------------------------------------

(c) On the date hereof, none of the Intellectual Property owned or used by such
Grantor is the subject of any licensing or franchise agreement pursuant to which
such Grantor is the licensor or franchisor.

(d) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

(e) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any Intellectual Property or such Grantor’s ownership interest
therein, or (ii) which, if adversely determined, would have a material adverse
effect on the value of any Intellectual Property.

3.10 Deposit Accounts and Securities Accounts. Each Grantor is the record and
beneficial owner of, and has good title to, the Deposit Accounts and Securities
Accounts pledged by it hereunder, free of any and all Liens or options in favor
or, or claims of, any other Person, except the Security Interest created by this
Agreement, and rights of setoff of any depository bank or securities
intermediary and other Permitted Liens. As of the date hereof, all Deposit
Accounts and Securities Accounts held by a Grantor (other than those maintained
with the Secured Party) are subject to a Deposit Account Control Agreement and a
Securities Account Control Agreement, as applicable.

3.11 Benefit to each Subsidiary Grantor. The Borrower is a member of an
affiliated group of companies that includes Holdings and each Subsidiary
Grantor, and the Borrower, Holdings and the Subsidiary Grantors are engaged in
related businesses. Holdings is the parent company of, and each Subsidiary
Grantor is a Subsidiary of, the Borrower and each such Grantor’s obligations
pursuant to this Agreement reasonably may be expected to benefit it, directly or
indirectly, and it has determined that this Agreement is necessary and
convenient to the conduct, promotion and attainment of the business of Holdings
and such Subsidiary Grantor and the Borrower.

3.12 Consents. No consent of any party (other than a Grantor) to any Copyright
License, Patent License, Trade Secret License or Trademark License constituting
Collateral or any obligor in respect of any material Account constituting
Collateral or which owes in the aggregate a material portion of all the Accounts
constituting Collateral is required, or purports to be required, to be obtained
by or on behalf of any Grantor in connection with the execution, delivery and
performance of this Agreement that has not been obtained. Each Copyright
License, Patent License, Trade Secret License, Trademark License and Account
constituting Collateral is in full force and effect and constitutes a valid and
legally enforceable obligation of the Grantor party thereto and (to the
knowledge of such Grantor) each other party thereto except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditor’s rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and except to the extent the failure of any such Copyright License,
Patent License, Trade Secret License, Trademark Licenses, Accounts, Contracts
and General Intangibles constituting Collateral to be in full force and effect
or valid or legally enforceable could not be reasonably expected, in the
aggregate, to have a material adverse effect on the value of the Collateral. No
consent or authorization of, filing with or other act by or in respect of any
Governmental Authority is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the
Copyright Licenses, Patent Licenses, Trade Secret Licenses, Trademark Licenses
and Accounts constituting Collateral by any party thereto other than those which
have been duly obtained, made or performed and are in full force and effect and
those the failure of which to make or obtain could not be reasonably expected,
in the aggregate, to have a material adverse effect on the value of the
Collateral. No Grantor nor (to the knowledge of any

 

9



--------------------------------------------------------------------------------

Grantor) any other party to any Copyright License, Patent License, Trade Secret
License, Trademark License or Account, Contract or other General Intangible
constituting Collateral is in default in the performance or observance of any of
the terms thereof, except for such defaults as could not reasonably be expected,
in the aggregate, to have a material adverse effect on the value of the
Collateral.

SECTION 4.

COVENANTS

Each Grantor covenants and agrees with the Secured Party that, from and after
the date of this Agreement until the Release Date with respect to such Grantor:

4.1 Covenants in Credit Agreement. In the case of each Grantor, such Grantor
shall take, or shall refrain from taking, as the case may be, each action that
is necessary to be taken or not taken, as the case may be, so that no Default or
Event of Default is caused by the failure to take such action or to refrain from
taking such action by such Grantor or any of its Subsidiaries.

4.2 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be promptly delivered
to the Secured Party, duly indorsed in a manner satisfactory to the Secured
Party, to be held as Collateral pursuant to this Agreement.

4.3 Maintenance of Insurance.

(a) Such Grantor will maintain, with financially sound and reputable companies,
insurance policies (i) insuring the Inventory, the Equipment and all real
property subject to a Mortgage against loss by fire, explosion, theft and such
other casualties as may be reasonably satisfactory to the Secured Party and
(ii) insuring such Grantor and the Secured Party against liability for personal
injury and property damage relating to such Inventory and Equipment, such
policies to be in such form and amounts and having such coverage as may be
reasonably satisfactory to the Secured Party.

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Secured Party of written notice
thereof, (ii) name the Secured Party as insured party and loss payee as its
interests may appear, (iii) if reasonably requested by the Secured Party,
include a breach of warranty clause and (iv) be reasonably satisfactory in all
other respects to the Secured Party.

(c) The Borrower shall deliver to the Secured Party a report of a reputable
insurance broker with respect to such insurance substantially concurrently with
each delivery of the Borrower’s annual financial statements pursuant to
Section 7.1(a) of the Credit Agreement and such supplemental reports with
respect thereto as the Secured Party may from time to time reasonably request.

4.4 Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including, without limitation, claims for labor, materials and
supplies) against or with respect to the Collateral, except that no such charge
need be paid if the amount or validity thereof is currently being contested in
good faith by appropriate proceedings, reserves in conformity with GAAP with
respect thereto have been provided on the books of such Grantor and such
proceedings could not reasonably be expected to result in the sale, forfeiture
or loss of any significant portion of the Collateral or any interest therein.

 

10



--------------------------------------------------------------------------------

4.5 Maintenance of Perfected Security Interest; Further Documentation.

(a) Other than as permitted by this Agreement or the Credit Agreement, such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in
Section 3.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever including without limitation, completing the
Filings and filing any financing or continuation or analogous statements or
filings under the Uniform Commercial Code (or other applicable laws) in effect
in any jurisdiction with respect to the security interests created hereby.

(b) Such Grantor will furnish to the Secured Party from time to time statements
and schedules further identifying and describing the Collateral of such Grantor
and such other reports in connection therewith as the Secured Party may
reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the Secured
Party, and at the sole expense of such Grantor, such Grantor will promptly and
duly execute and deliver, and have recorded, such further instruments and
documents and take such further actions as the Secured Party may reasonably
request for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted, including, without
limitation, (i) filing any financing or continuation or analogous statements or
filings under the Uniform Commercial Code (or other Applicable Laws) in effect
in any jurisdiction with respect to the security interests created hereby,
(ii) in the case of Investment Property, Account Collateral, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions reasonably
necessary to enable the Secured Party to obtain “control” (within the meaning of
the applicable Uniform Commercial Code (or other Applicable Laws)) with respect
thereto, and (iii) in the case of any item of Equipment that is covered by a
certificate of title under a statute of any jurisdiction under the law of which
indication of a security interest on such certificate is required as a condition
of perfection thereof, at the request of the Secured Party, execute and file
with the registrar of motor vehicles or other appropriate authority in such
jurisdiction an application or other document requesting the notation or other
indication of the security interest created hereunder on such certificate of
title, and within 30 days after the end of each calendar quarter, deliver to the
Secured Party copies of all such certificates of title issued during such
calendar quarter indicating the security interest created hereunder in the items
of Equipment covered thereby.

4.6 Changes in Locations, Name, etc. Such Grantor will not, except upon 30 days’
prior written notice to the Secured Party and delivery to the Secured Party of
copies of all filed additional financing statements, and other documents (in
each case, properly executed) reasonably requested by the Secured Party, to
maintain the validity, perfection and priority of the security interests
provided for herein:

(a) change its jurisdiction of organization or the location of its chief
executive office or sole place of business from that referred to in Section 3.4;
or

(b) change its name or Business Entity type.

4.7 Notices. Such Grantor will advise the Secured Party promptly, in reasonable
detail, of:

(a) any Lien (other than Permitted Liens) on any of the Collateral; and

 

11



--------------------------------------------------------------------------------

(b) the occurrence of any other event that could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

4.8 Investment Property.

(a) If such Grantor shall become entitled to receive or shall receive any
(i) certificate (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Equity Interests of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares of the Pledged Equity Interests, or otherwise in
respect thereof, or (ii) note, bond or other debt obligation or security, such
Grantor shall accept the same as the agent of the Secured Party, hold the same
in trust for the Secured Party and deliver the same forthwith to the Secured
Party in the exact form received, duly indorsed by such Grantor to the Secured
Party, together with an undated stock power covering such certificate or bond or
note power covering such promissory note, in each case above duly executed in
blank by such Grantor and with signature guaranteed, to be held by the Secured
Party, subject to the terms hereof, as additional collateral security for the
Secured Obligations. Any sums paid upon or in respect of the Investment Property
upon the liquidation or dissolution of any Issuer or obligor thereon shall be
paid over to the Secured Party to be held by it hereunder as additional
collateral security for the Secured Obligations, and in if any distribution of
capital, or payment of principal, interest or other amounts, is made on or in
respect of the Investment Property or any property is distributed upon or with
respect to the Investment Property pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, or otherwise, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Secured Party, be
delivered to the Secured Party to be held by it hereunder as additional
collateral security for the Secured Obligations. If any sums of money or other
property so paid or distributed in respect of the Investment Property are
received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Secured Party, hold such money or property in trust for
the Secured Party, segregated from other funds of such Grantor, as additional
collateral security for the Secured Obligations. For the avoidance of doubt, if
for any reason the Merger is not consummated on the date hereof, Holdings shall,
on the date hereof, deliver and pledge to the Secured Party hereunder and in
accordance with the terms hereof all share certificates representing any and all
equity interests in Iceland Acquisition Subsidiary, Inc., a Delaware
corporation.

(b) Without the prior written consent of the Secured Party, such Grantor will
not (i) vote to enable, or take any other action to permit, any Issuer to issue
any Equity Interests of any nature or to issue any other securities convertible
into or granting the right to purchase or exchange for any Equity Interests of
any nature of any Issuer, (ii) sell, assign, transfer, exchange, or otherwise
dispose of, or grant any option with respect to, the Investment Property or
Proceeds thereof (except pursuant to a transaction expressly permitted by the
Credit Agreement), (iii) create, incur or permit to exist any Lien or option in
favor of, or any claim of any Person with respect to, any of the Investment
Property or Proceeds thereof, or any interest therein, except for the security
interests created by this Agreement and Permitted Liens or (iv) enter into any
agreement or undertaking that restricts the right or ability of such Grantor or
the Secured Party to sell, assign or transfer, or requires or results in any
change of rights relating to, or the value of, any of the Investment Property or
Proceeds thereof.

(c) In the case of each Grantor that is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Secured Party promptly in writing of
the occurrence of any of the events described in Section 4.8(a) with respect to
the Investment Property issued by it and (iii) the terms of Sections 5.3(c) and
5.7 shall apply to it, mutatis mutandis, with respect to all actions that may be
required of it pursuant to Section 5.3(c) or 5.7 with respect to the Investment
Property issued by it.

 

12



--------------------------------------------------------------------------------

4.9 Receivables.

(a) Other than in the ordinary course of business consistent with its past
practice, such Grantor will not, without prior written consent from the Secured
Party (such consent to be provided at the Secured Party’s sole discretion),
(i) grant any extension of the time of payment of any Receivable,
(ii) compromise or settle any Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Receivable, (iv) allow any credit or discount whatsoever on any Receivable or
(v) amend, supplement or modify any Receivable in any manner that could
adversely affect the value thereof.

(b) Such Grantor will deliver to the Secured Party a copy of all material
demands, notices or documents received by it that, in the aggregate, questions
or calls into doubt the validity or enforceability of more than 5% of the
aggregate amount of the then outstanding Receivables.

4.10 Intellectual Property.

(a) Except as otherwise permitted under the Credit Agreement, such Grantor
(either itself or through licensees) will (i) continue to use each material
Trademark in order to maintain such Trademark in full force free from any claim
of abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such Trademark, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable law and (iv) not (and not permit any licensee or sublicensee thereof
to) do any act or knowingly omit to do any act whereby such Trademark may become
invalidated or impaired in any way.

(b) Except as otherwise permitted under the Credit Agreement, such Grantor
(either itself or through licensees) will not do any act, or omit to do any act,
whereby any material Patent owned or used by such Grantor may become forfeited,
abandoned or dedicated to the public.

(c) Except as otherwise permitted under the Credit Agreement, such Grantor
(either itself or through licensees) (i) will employ each material Copyright and
(ii) will not (and will not permit any licensee or sublicensee thereof to) do
any act or knowingly omit to do any act whereby any material portion of the
Copyrights may become invalidated or otherwise impaired. Such Grantor will not
(either itself or through licensees) do any act whereby any material portion of
the Copyrights may fall into the public domain.

(d) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any material Intellectual Property owned or used by such Grantor
to infringe the intellectual property rights of any other Person.

(e) Such Grantor will notify the Secured Party immediately if it knows, or has
reason to know, that any application or registration relating to any material
Intellectual Property may become forfeited, abandoned or dedicated to the
public, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of, or the validity of, any material Intellectual Property
or such Grantor’s right to register the same or to own and maintain the same.

 

13



--------------------------------------------------------------------------------

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Secured Party within five Business Days after the last day of the
fiscal quarter in which such filing occurs and will notify the Secured Party of
any acquisition by such Grantor of any exclusive rights under a material
Copyright License, Patent License, Trade Secret License or Trademark License
within five Business Days after the last day of the fiscal quarter in which such
agreement shall have become effective. Such Grantor shall execute and deliver,
and have recorded, any and all agreements, instruments, documents, and papers
necessary to evidence the Secured Party’s security interest in any Copyright,
Patent or Trademark and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby; provided, if, in the reasonable
judgment of such Grantor, after due inquiry, so evidencing such interest would
result in the grant of a Trademark registration or Copyright registration in the
name of the Secured Party, such Grantor shall give written notice to the Secured
Party as soon as reasonably practicable and the Filing shall instead be
undertaken as soon as practicable but in no case later than immediately
following the grant of the applicable Trademark registration or Copyright
registration, as the case may be.

(g) Except as otherwise permitted under the Credit Agreement, such Grantor will
take all reasonable and necessary steps, including, without limitation, in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of the
material Intellectual Property, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.

(h) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the Secured
Party after it learns thereof and sue for infringement, misappropriation or
dilution, to seek injunctive relief where appropriate and to seek to recover any
and all damages for such infringement, misappropriation or dilution.

(i) such Grantor will take all reasonable and necessary steps to preserve and
protect the secrecy of all material Trade Secrets of such Grantor.

4.11 Deposit Accounts. No Grantor shall deposit or in any way transfer any money
into any account used exclusively for payroll purposes, except to the extent
required to pay such Grantor’s employees’ wages, or as otherwise required by law
(and except accounts subject to an effective deposit account control agreement
in favor of Secured Party).

4.12 New Accounts. No Grantor shall open any new Deposit Account or Securities
Account unless such account is subject to a Deposit Account Control Agreement or
Securities Account Control Agreement, as applicable, or such Deposit Account or
Securities Account is maintained with the Secured Party. All such Deposit
Account Control Agreements and Securities Account Control Agreements shall be in
substantially the same form as Annex II and Annex III, as applicable, or in such
other form as the Secured Party shall reasonably approve, and the Grantors shall
deliver true, correct and complete and fully executed copies of the same to the
Secured Party. This Section 4.12 will not apply to one or more such new Deposit
Accounts and Securities Accounts containing cash in the amount of (or in the
case of any Securities Accounts, Investment Property having a fair market value
of) no more than $25,000 in the aggregate with all other such new Deposit
Accounts and Securities Accounts.

 

14



--------------------------------------------------------------------------------

4.13 Commercial Tort Claims. If any Grantor shall at any time hold or acquire,
or otherwise become plaintiff or claimant in respect of, any Commercial Tort
Claim, such Grantor will (a) promptly notify the Secured Party thereof,
including a reasonably detailed description of such Commercial Tort Claim, and
(b) if in excess of $50,000, grant to the Secured Party a security interest
therein and in the Proceeds thereof, all upon the terms of this Agreement,
pursuant to one or more written supplements in form and substance reasonably
satisfactory to the Secured Party.

SECTION 5.

REMEDIAL PROVISIONS

5.1 Certain Matters Relating to Receivables.

(a) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, the Secured Party shall have the right to
make test verifications of the Receivables in any manner and through any medium
that it reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Secured Party may require in connection with
such test verifications. At any time and from time to time after the occurrence
and during the continuance of an Event of Default, upon the Secured Party’s
request, at the expense of the relevant Grantor, such Grantor shall cause
independent public accountants or others satisfactory to the Secured Party to
furnish to the Secured Party reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.

(b) The Secured Party hereby authorizes each Grantor to collect such Grantor’s
Receivables, and the Secured Party may curtail or terminate said authority at
any time after the occurrence and during the continuance of an Event of Default.
If required by the Secured Party at any time after the occurrence and during the
continuance of an Event of Default, any payments of Receivables, when collected
by any Grantor, (i) shall be forthwith (and, in any event, within two Business
Days) deposited by such Grantor in the exact form received, duly indorsed by
such Grantor to the Secured Party if required, in a Collateral Account
maintained under the sole dominion and control of the Secured Party, subject to
withdrawal by the Secured Party only as provided in Section 5.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Secured Party,
segregated from other funds of such Grantor. Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

(c) During the continuance of a Default, at the Secured Party’s request, each
Grantor shall deliver to the Secured Party all original and other documents
evidencing, and relating to, the agreements and transactions which gave rise to
the Receivables, including, without limitation, all orders, invoices and
shipping receipts.

5.2 Communications with Obligors; Grantors Remain Liable.

(a) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, the Secured Party in its own name or in the
name of others may at any time communicate with obligors under the Receivables
to verify with them to the Secured Party’s satisfaction the existence, amount
and terms of any Receivables.

(b) Upon the written request of the Secured Party at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Secured Party and that payments in respect thereof shall be made directly to
the Secured Party.

 

15



--------------------------------------------------------------------------------

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. The Secured Party shall
have no obligation or liability under any Receivable (or any agreement giving
rise thereto), whether by reason of or arising out of this Agreement or the
receipt by the Secured Party of any payment relating thereto or otherwise, to
make any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times, nor shall
the Secured Party be obligated in any manner to perform any of the obligations
of any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto).

5.3 Investment Property.

(a) Unless an Event of Default shall have occurred and be continuing and (unless
any of the events described in clauses (i) through (v) of Section 9.1(f) of the
Credit Agreement shall have occurred with respect to such Grantor, in which case
no notice shall be required) the Secured Party shall have given written notice
to the relevant Grantor of the Secured Party’s intent to exercise its
corresponding rights pursuant to Section 5.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Equity Interests
and all payments made in respect of the Pledged Notes, in each case paid in the
normal course of business of the relevant Issuer and consistent with past
practice, to the extent permitted in the Credit Agreement, and to exercise all
voting and corporate or other organizational rights with respect to the
Investment Property; provided, however, that no vote shall be cast or corporate
or other organizational right exercised or other action taken that, in the
Secured Party’s reasonable judgment, would impair the Collateral or which would
be inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Secured Party
elects to exercise one of the following remedies and shall have give written
notice of its intent to exercise such rights to the relevant Grantor or Grantors
(unless any of the events described in clauses (i) through (v) of Section 9.1(f)
of the Credit Agreement shall have occurred with respect to such Grantor, in
which case no notice shall be required): (i) the Secured Party shall have the
right to receive any and all cash dividends, distributions, payments or other
Proceeds paid in respect of the Investment Property and make application thereof
to the Secured Obligations in such order as the Secured Party may determine, and
(ii) the Secured Party shall have the right to cause any or all of the
Investment Property to be registered or re-issued in the name of the Secured
Party or its nominee, and the Secured Party or its nominee may thereafter
exercise (x) all voting, corporate and other rights pertaining to such
Investment Property at any meeting of shareholders (or other equivalent body) of
the relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Secured Party of any right, privilege or option pertaining to
such Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Secured Party may determine), all without liability except to
account for property actually received by it, but the Secured Party shall have
no duty to any Grantor to exercise any such right, privilege or option and shall
not be responsible for any failure to do so or delay in so doing.

 

16



--------------------------------------------------------------------------------

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Secured Party in writing that (x) states that an Event
of Default has occurred and is continuing and (y) is otherwise in accordance
with the terms of this Agreement without any other or further instructions from
such Grantor, and each Grantor agrees that each Issuer shall be fully protected
in so complying, and (ii) unless otherwise expressly permitted hereby, pay any
dividends or other payments with respect to the Investment Property directly to
the Secured Party.

(d) After the occurrence and during the continuation of an Event of Default, if
the Issuer of any Pledged Equity Interests or Pledged Notes is the subject of
bankruptcy, insolvency, receivership, custodianship or other proceedings under
the supervision of any Governmental Authority, then all rights of the Grantor in
respect thereof to exercise the voting and other consensual rights which such
Grantor would otherwise be entitled to exercise with respect to the Pledged
Equity Interests or Pledged Notes issued by such Issuer shall cease, and all
such rights shall thereupon become vested in the Secured Party who shall
thereupon have the sole right to exercise such voting and other consensual
rights, but the Secured Party shall have no duty to exercise any such voting or
other consensual rights and shall not be responsible for any failure to do so or
delay in so doing.

5.4 Proceeds To Be Turned Over to Secured Party. In addition to the rights of
the Secured Party specified in Section 5.1 with respect to payments of
Receivables and Section 5.3 with respect to payments in respect of Investment
Property, if an Event of Default shall occur and be continuing, all Proceeds
received by any Grantor consisting of cash, checks and cash equivalents shall be
held by such Grantor in trust for the Secured Party, segregated from other funds
of such Grantor, and shall, forthwith upon receipt by such Grantor, be turned
over to the Secured Party in the exact form received by such Grantor (duly
indorsed by such Grantor to the Secured Party, if required). All Proceeds
received by the Secured Party hereunder shall be held by the Secured Party in a
Collateral Account maintained under its sole dominion and control. All Proceeds
while held by the Secured Party in a Collateral Account (or by such Grantor in
trust for the Secured Party) shall continue to be held as collateral security
for all the Secured Obligations and shall not constitute payment thereof until
applied as provided in Section 5.5.

5.5 Application of Proceeds. At any time that an Event of Default shall have
occurred and be continuing, the Secured Party may apply all or any part of the
Proceeds of any collection or sale of the Collateral, and any Collateral
consisting of cash, whether or not held in any Collateral Account, in payment of
the Secured Obligations in the following order:

(a) FIRST, to the payment of all reasonable costs and expenses incurred by the
Secured Party in connection with this Agreement, the Credit Agreement, any other
Loan Document or any of the Secured Obligations, including, without limitation,
all court costs and the reasonable fees and expenses of its agents and legal
counsel, and any other reasonable costs or expenses incurred in connection with
the exercise or preservation by the Secured Party of any right or remedy under
this Agreement, the Credit Agreement or any other Loan Document;

(b) SECOND, to the ratable satisfaction of all other Secured Obligations (with
any amounts so payable in respect of Secured Obligations under the Credit
Agreement paid to the Secured Party for application in accordance with the
Credit Agreement); and

 

17



--------------------------------------------------------------------------------

(c) THIRD, to the relevant Grantor or its successors or assigns, or to
whomsoever may be lawfully entitled to receive the same.

5.6 Code and Other Remedies.

(a) If an Event of Default shall occur and be continuing, the Secured Party may
exercise, in addition to all other rights and remedies granted to them in this
Agreement, the Credit Agreement and the other Loan Documents and in any other
instrument or agreement securing, evidencing or relating to the Secured
Obligations, all rights and remedies of a secured party under the New York UCC
or any other Applicable Law or otherwise available at law or in equity. Without
limiting the generality of the foregoing, the Secured Party, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances,
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Secured Party’s request, to assemble the Collateral and
make it available to the Secured Party at places which the Secured Party shall
reasonably select, whether at such Grantor’s premises or elsewhere. Upon any
such sale or transfer, the Secured Party shall have the right to deliver, assign
and transfer to the purchaser or transferee thereof the Collateral so sold or
transferred. The Secured Party shall apply the net proceeds of any action taken
by it pursuant to this Section 5.6, after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Secured Party hereunder, including, without
limitation, attorneys’ fees and disbursements, to the payment in whole or in
part of the Secured Obligations, in such order as the Secured Party may elect,
and only after such application and after the payment by the Secured Party of
any other amount required by any provision of law, including, without
limitation, Section 9-615(a)(3) of the New York UCC, need the Secured Party
account for the surplus, if any, to any Grantor. To the extent permitted by
Applicable Law, each Grantor waives all claims, damages and demands it may
acquire against the Secured Party arising out of the exercise by them of any
rights hereunder. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

(b) In the event that the Secured Party elects not to sell the Collateral, the
Secured Party retains its rights to dispose of or utilize the Collateral or any
part or parts thereof in any manner authorized or permitted by law or in equity,
and to apply the proceeds of the same towards payment of the Secured
Obligations. Each and every method of disposition of the Collateral described in
this Agreement shall constitute disposition in a commercially reasonable manner.

(c) The Secured Party will not submit a “Notice of Exclusive Control” under a
Deposit Account Control Agreement or a Securities Account Control Agreement, as
applicable, unless an Event of Default has occurred and is continuing.

 

18



--------------------------------------------------------------------------------

(d) The Secured Party may appoint any Person as agent to perform any act or acts
necessary or incident to any sale or transfer of the Collateral.

5.7 Private Sale.

(a) If the Secured Party shall determine to exercise its right to sell any or
all of the Pledged Equity Interests pursuant to Section 5.6, and if in the
opinion of the Secured Party it is necessary or advisable to have the Pledged
Equity Interests, or that portion thereof to be sold, registered under the
provisions of the Securities Act, the relevant Grantor will cause the Issuer
thereof to (i) execute and deliver, and use its best efforts to cause the
directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Secured Party, necessary or advisable to register the
Pledged Equity Interests, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) use its best efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Equity Interests, or that portion thereof to be sold, and (iii) make
all amendments thereto and/or to the related prospectus which, in the opinion of
the Secured Party, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Secured Party shall designate and to
make available to its security holders, as soon as practicable, an earnings
statement (which need not be audited) which will satisfy the provisions of
Section 11(a) of the Securities Act.

(b) Each Grantor recognizes that the Secured Party may be unable to effect a
public sale of any or all the Pledged Equity Interests, by reason of certain
prohibitions contained in the Securities Act and applicable state or foreign
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Secured Party
shall be under no obligation to delay a sale of any of the Pledged Equity
Interests for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state or foreign securities laws, even if such Issuer would agree to
do so.

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity Interests pursuant to this Section 5.7 valid and
binding and in compliance with any and all other Applicable Laws. Each Grantor
further agrees that a breach of any of the covenants contained in this
Section 5.7 will cause irreparable injury to the Secured Party, that the Secured
Party has no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 5.7 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.

5.8 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the fees and disbursements of any attorneys
employed by the Secured Party to collect such deficiency.

 

19



--------------------------------------------------------------------------------

5.9 Non-Judicial Enforcement. The Secured Party may enforce its rights hereunder
without prior judicial process or judicial hearing, and to the extent permitted
by law, each Grantor expressly waives any and all legal rights which might
otherwise require the Secured Party to enforce its rights by judicial process.

SECTION 6.

THE SECURED PARTY

6.1 Secured Party’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Secured Party
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of such Grantor and in the name of such Grantor or in its own
name, for the purpose of carrying out the terms of this Agreement, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Secured Party the power and right, on behalf of such Grantor,
without notice to or assent by such Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, (x) require any
Investment Property to be registered or re-issued in the name of the Secured
Party or its transferee or assign, (y) take possession of and indorse and
collect any checks, drafts, notes, acceptances or other instruments for the
payment of moneys due under any Receivable or with respect to any other
Collateral and (z) file any claim or take any other action or proceeding in any
court of law or equity or otherwise deemed appropriate by the Secured Party for
the purpose of collecting any and all such moneys due under any Receivable or
with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Secured Party may request to evidence the Secured Party’s security interest in
such Intellectual Property and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 5.6 or 5.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) direct any party liable for any payment under any of the Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Secured Party or as the Secured Party shall direct; ask or demand for, collect,
and receive payment of and receipt for, any and all moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral; sign and indorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; commence and prosecute any suits, actions or proceedings at law or
in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
defend any suit, action or proceeding brought against such Grantor

 

20



--------------------------------------------------------------------------------

with respect to any Collateral; settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Secured Party may deem appropriate; assign any Copyright,
Patent, Domain Name, Trade Secret or Trademark (along with the goodwill of the
business to which any such Copyright, Patent, Domain Name, Trade Secret or
Trademark pertains), throughout the world for such term or terms, on such
conditions, and in such manner, as the Secured Party shall in its sole
discretion determine; and generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Secured Party were the absolute owner thereof for
all purposes, and do, at the Secured Party’s option and such Grantor’s expense,
at any time, or from time to time, all acts and things which the Secured Party
deems necessary to protect, preserve or realize upon the Collateral and the
Secured Party’s security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

(b) Anything in this Section 6.1 to the contrary notwithstanding, the Secured
Party agrees that it will not exercise any rights under the power of attorney
provided for in this Section 6.1 unless an Event of Default shall have occurred
and be continuing.

(c) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Secured Party, at its option, but without any obligation
so to do, may perform or comply, or otherwise cause performance or compliance,
with such agreement.

(d) The expenses of the Secured Party incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the rate set forth in Section 3.3.2 of the Credit
Agreement as applicable to amounts not paid when due, from the date of payment
by the Secured Party to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Secured Party on demand.

(e) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

6.2 [Intentionally Omitted].

6.3 Duty of the Secured Party. The Secured Party’s sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Secured Party deals with similar property
for its own account. None of the Secured Party, or any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Secured Party hereunder are solely to protect the Secured
Party’s interests in the Collateral and shall not impose any duty upon the
Secured Party to exercise any such powers. The Secured Party shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.
To the fullest extent permitted by applicable law, the Secured Party shall be
under no duty whatsoever to make or give any presentment, notice of dishonor,
protest, demand for performance, notice of non-performance, notice of intent to
accelerate, notice of acceleration, or other notice or demand in connection with
any Collateral or the Secured Obligations, to take any steps necessary to
preserve any rights against any Grantor or other Person or to

 

21



--------------------------------------------------------------------------------

ascertain or take action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
it has or is deemed to have knowledge of such matters. Each Grantor, to the
extent permitted by applicable law, waives any right of marshaling in respect of
any and all Collateral, and waives any right to require the Secured Party to
proceed against any Grantor or other Person, exhaust any Collateral or enforce
any other remedy which the Secured Party now has or may hereafter have against
each Grantor, any Grantor or other Person.

6.4 Execution of Financing Statements. Pursuant to any Applicable Law, each
Grantor authorizes the Secured Party to file or record financing statements and
other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as the Secured Party reasonably determines appropriate to perfect the
security interests of the Secured Party under this Agreement. Each Grantor
authorizes the Secured Party to use the collateral description “all assets” or
“all personal property” in any such financing statements and other filing or
recording documents or instruments with respect to the Collateral. Each Grantor
hereby ratifies and authorizes the filing by the Secured Party of any financing
statement and other filing or recording documents or instruments with respect to
the Collateral made prior to the date hereof. Nothing in this Section 6.4 shall
relieve any Grantor from its obligation to make the Filings or file any
continuation or analogous statements or filings.

SECTION 7.

SUBORDINATION OF INDEBTEDNESS

7.1 Subordination of All Subsidiary Grantor Claims. As used herein, the term
“Subsidiary Grantor Claims” shall mean all debts and obligations of the Borrower
or any other Grantor to any Grantor, whether such debts and obligations now
exist or are hereafter incurred or arise, or whether the obligation of the
debtor thereon be direct, contingent, primary, secondary, several, joint and
several, or otherwise, and irrespective of whether such debts or obligations be
evidenced by note, contract, open account, or otherwise, and irrespective of the
Person or Persons in whose favor such debts or obligations may, at their
inception, have been, or may hereafter be created, or the manner in which they
have been or may hereafter be acquired. After and during the continuation of an
Event of Default, no Grantor shall receive or collect, directly or indirectly,
from any obligor in respect thereof any amount upon the Subsidiary Grantor
Claims unless otherwise consented to by the Secured Party and all such amounts
shall be payable to the Secured Party as security for the Secured Obligations.

7.2 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief or other insolvency proceedings
involving any Grantor, the Secured Party shall have the right to prove its claim
in any proceeding, so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian, dividends and payments that
would otherwise be payable upon Subsidiary Grantor Claims. Each Grantor hereby
assigns such dividends and payments to the Secured Party for application against
the Secured Obligations in the manner determined by the Secured Party. Should
the Secured Party receive, for application upon the Secured Obligations, any
such dividend or payment that is otherwise payable to any Grantor, and that, as
between such Grantor and the Secured Party, shall constitute a credit upon the
Subsidiary Grantor Claims, then upon payment in full of the Secured Obligations,
the intended recipient shall, following payment in full in cash of all other
Secured Obligations, become subrogated to the rights of the Secured Party to the
extent that such payments to the Secured Party on the Subsidiary Grantor Claims
have contributed toward the liquidation of the Secured Obligations, and such
subrogation shall be with respect to that proportion of the Secured Obligations
that would have been unpaid if the Secured Party had not received dividends or
payments upon the Subsidiary Grantor Claims, but in no event shall exercise such
subrogation rights prior to payment in full in cash of all other Secured
Obligations.

 

22



--------------------------------------------------------------------------------

7.3 Payments Held in Trust. In the event that notwithstanding Section 7.1 and
Section 7.2 any Grantor should receive any funds, payments, claims or
distributions which are prohibited by such Sections, then it agrees: (a) to hold
in trust for the Secured Party an amount equal to the amount of all funds,
payments, claims or distributions so received, and (b) that it shall have
absolutely no dominion over the amount of such funds, payments, claims or
distributions except to pay them promptly to the Secured Party; and each Grantor
covenants promptly to pay the same to the Secured Party.

7.4 Liens Subordinate. Each Grantor agrees that, until the Release Date with
respect to such Grantor, any Liens securing payment of the Subsidiary Grantor
Claims shall be and remain inferior and subordinate to any Liens securing
payment of the Secured Obligations, regardless of whether such encumbrances in
favor of such Grantor or the Secured Party presently exist or are hereafter
created or attach. Without the prior written consent of the Secured Party, no
Grantor, during the period in which any of the Secured Obligations are
outstanding shall (a) exercise or enforce any creditor’s right it may have
against any debtor in respect of the Subsidiary Grantor Claims, or
(b) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceeding (judicial or otherwise, including without limitation the
commencement of or joinder in any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any Lien held by it.

7.5 Notation of Records. All promissory notes and all accounts receivable
ledgers or other evidence of the Subsidiary Grantor Claims accepted by or held
by any Grantor shall contain a specific written notice thereon that the
indebtedness evidenced thereby is subordinated under the terms of this
Agreement.

SECTION 8.

MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 11.1 of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Secured Party or
any Grantor hereunder shall be effected in the manner provided for in
Section 11.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Subsidiary Grantor shall be addressed to such Subsidiary
Grantor at its notice address set forth on Schedule I hereto.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. The Secured Party shall
not by any act (except by a written instrument pursuant to Section 8.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of the Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
the Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

23



--------------------------------------------------------------------------------

8.4 Enforcement Expenses; Indemnification. (a) Each Subsidiary Grantor agrees to
pay or reimburse the Secured Party for all its costs and expenses incurred in
enforcing or preserving any rights under this Agreement and the other Loan
Documents to which such Subsidiary Grantor is a party, including, without
limitation, the reasonable fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to the Secured Party.

(b) Each Subsidiary Grantor agrees to pay, and to save the Secured Party
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.

(c) Each Subsidiary Grantor agrees to pay, and to save the Secured Party
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 11.6 of the Credit Agreement.

(d) The agreements in this Section 8.4 shall survive repayment of the Secured
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents and shall survive, as to the Secured Party, the resignation
or removal of such Secured Party.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Secured Party
and its successors and permitted assigns; provided that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Secured Party.

8.6 Set-Off. Each Grantor hereby irrevocably authorizes the Secured Party at any
time and from time to time while an Event of Default shall have occurred and be
continuing, without notice to such Grantor or any other Grantor, any such notice
being expressly waived by each Grantor, to set-off and appropriate and apply any
and all deposits (general or special, time or demand, provisional or final), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Secured Party to or for the credit
or the account of such Grantor, or any part thereof in such amounts as the
Secured Party may elect, against and on account of the obligations and
liabilities of such Grantor to the Secured Party hereunder and claims of every
nature and description of the Secured Party against such Grantor, in any
currency, whether arising hereunder, under the Credit Agreement, any other Loan
Document or otherwise, as the Secured Party may elect, whether or not the
Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The Secured Party shall
notify such Grantor promptly of any such set-off and the application made by the
Secured Party of the proceeds thereof, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of the Secured Party under this Section 8.6 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Secured Party may have.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
facsimile), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or

 

24



--------------------------------------------------------------------------------

unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement, the Credit Agreement and the other Loan
Documents represent the agreement of the Grantors and the Secured Party with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Secured Party relative to
subject matter hereof and thereof not expressly set forth or referred to herein
or in the Credit Agreement or the other Loan Documents.

8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAW OF THE STATE OF NEW YORK.

8.12 Submission To Jurisdiction; Waivers.

Each Grantor hereby irrevocably and unconditionally:

(a) submits, for itself and its property, to the nonexclusive jurisdiction of
the Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the Secured
Party shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding any special, exemplary,
punitive or consequential damages.

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

 

25



--------------------------------------------------------------------------------

(b) the Secured Party has no fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Secured Party, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Grantors and the Secured Party.

8.14 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

8.15 Additional Grantors. Each Subsidiary of any Grantor that is required to
become a party to this Agreement pursuant to Section 7.11 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex I hereto.

8.16 Releases.

(a) After the Termination Date, the Collateral shall be released from the Liens
created hereby and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Secured Party and each
Grantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. At the request and sole expense of any Grantor following
any such termination, the Secured Party shall deliver to such Grantor any
Collateral owned by such Grantor and held by the Secured Party hereunder, and
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination, at such Grantor’s sole cost and
expense.

(b) If any of the Collateral or any Mortgaged Property (as defined in any
Mortgage) shall be sold, transferred or otherwise disposed of by any Grantor in
a transaction permitted by the Credit Agreement, then the Secured Party, at the
request and sole expense of such Grantor, shall execute and deliver to such
Grantor, without any representation or warranty by the Secured Party, all
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral or Mortgaged Property. At the
request and sole expense of the Borrower, a Subsidiary Grantor shall be released
from its obligations hereunder in the event that all the Equity Interests of
such Subsidiary Grantor shall be sold, transferred or otherwise disposed of in a
transaction permitted by the Credit Agreement; provided that the Borrower shall
have delivered to the Secured Party, at least ten Business Days prior to the
date of the proposed release, a written request for release identifying the
relevant Subsidiary Grantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

I-FLOW CORPORATION, as Secured Party By:  

/s/ Donald M. Earhart

Name:   Donald M. Earhart Title:   Chairman, President & Chief Executive Officer
ICELAND ACQUISITION SUBSIDIARY, INC. By:  

/s/ Pat LaVecchia

Name:   Pat LaVecchia Title:   Secretary HAPC, INC. By:  

/s/ Pat LaVecchia

Name:   Pat LaVecchia Title:   Secretary



--------------------------------------------------------------------------------

Schedule I

NOTICE ADDRESSES OF GRANTORS

To Holdings at:

HAPC, Inc.

350 Madison Avenue

New York, NY 10017

To Iceland Acquisition Subsidiary, Inc. at:

c/o HAPC, Inc.

350 Madison Avenue

New York, NY 10017

To InfuSystem, Inc. at:

1551 East Lincoln Avenue

Suite 200

Madison Heights, MI 48071-4148



--------------------------------------------------------------------------------

Annex I to

Security Agreement

ASSUMPTION AGREEMENT, dated as of     , 20[    ], made by                     ,
a                      (the “Additional Grantor”), in favor of I-FLOW
CORPORATION, as the Secured Party under the Security Agreement referred to below
(together with its successors and assigns, the “Secured Party”).

All capitalized terms not defined herein shall have the meaning ascribed to them
in such Security Agreement.

WITNESSETH:

WHEREAS, InfuSystem, Inc. (successor by merger to Iceland Acquisition
Subsidiary, Inc.) (the “Borrower”), the Guarantors (as defined therein) party
thereto and the Secured Party (in its capacity as Lender thereunder) have
entered into the Credit and Guaranty Agreement, dated as of September [    ],
2007 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries (other than the Additional Grantor) have entered into the
Security Agreement, dated as of September [    ], 2007 (as amended, supplemented
or otherwise modified from time to time, the “Security Agreement”) in favor of
the Secured Party;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Security Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Security Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. SECURITY AGREEMENT. By executing and delivering this Assumption Agreement,
the Additional Grantor, as provided in Section 8.15 of the Security Agreement,
hereby becomes a party to the Security Agreement as a Grantor thereunder with
the same force and effect as if originally named therein as a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Grantor thereunder. The Additional Grantor
hereby represents and warrants that each of the representations and warranties
contained in Section 3 of the Security Agreement is true and correct on and as
the date hereof (after giving effect to this Assumption Agreement) as if made on
and as of such date.

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

DEPOSIT ACCOUNT CONTROL AGREEMENT

DEPOSIT ACCOUNT CONTROL AGREEMENT, dated as of October     , 2007, between
I-FLOW CORPORATION, as the Secured Party under the Security Agreement referred
to below (together with its successors and assigns, the “Secured Party”),
INFUSYSTEM, INC., a California corporation (the “Depositor”) and [Name of Bank]
(the “Bank”).

WITNESSETH:

WHEREAS, the Depositor (as successor by merger to Iceland Acquisition
Subsidiary, Inc.), HAPC, Inc., a Delaware corporation (“Parent”) and the Secured
Party, in its capacity as Lender, have entered into the Credit and Guaranty
Agreement, dated as of October [    ], 2007 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Depositor and Parent have
entered into the Security Agreement, dated as of October     , 2007 (as amended,
supplemented or otherwise modified from time to time, the “Security Agreement”)
in favor of the Secured Party;

WHEREAS, pursuant to the Security Agreement, the Depositor has granted to the
Secured Party a security interest in certain collateral, including but not
limited to all right, title or interest of the Depositor in deposit account
number [                ] maintained by the Bank (the “Account”); and

WHEREAS, the Secured Party, the Depositor and the Bank have agreed to execute
and deliver this Deposit Account Control Agreement in order to perfect the
security interest of the Secured Party in the Account;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1. The Account. All parties agree that the Account is a “deposit
account” within the meaning of Article 9 of the Uniform Commercial Code of the
State of New York (the “UCC”). The Bank has not and will not agree with any
third party to comply with instructions or other directions concerning the
Account or the disposition of funds in the Account originated by such third
party without the prior written consent of the Secured Party and the Depositor.

SECTION 2. Subordination of Security Interest. The Bank hereby subordinates all
security interests, encumbrances, claims and rights of setoff it may have, now
or in the future, against the Account or any funds in the Account other than in
connection with the payment of the Bank’s customary fees and charges pursuant to
its agreement with the Depositor.

SECTION 3. Control. The Bank will comply with instructions originated by the
Secured Party directing disposition of the funds in the Account without further
consent by the Depositor. The Secured Party agrees that the Bank may comply with
instructions directing the disposition of funds in the Account originated by the
Depositor or its authorized representatives until such time as the Secured Party
delivers a notice to the Bank that the Secured Party is thereby exercising
exclusive control over the Account. Such notice is referred to herein as the
“Notice of Exclusive Control.” After the Bank receives a Notice of Exclusive
Control, it will cease complying with instructions concerning the Account or
funds on deposit therein originated by the Depositor or its representatives.



--------------------------------------------------------------------------------

SECTION 4. Statements, Confirmations and Notices of Adverse Claims. The Bank
will send copies of all statements concerning the Account to each of the
Depositor and the Secured Party at the address set forth in SECTION 13 below.
Upon receipt of written notice of any lien, encumbrance or adverse claim against
the Account or any funds credited thereto, the Bank will make reasonable efforts
promptly to notify the Secured Party and the Depositor thereof.

SECTION 5. Limited Responsibility of the Bank. Except for acting on the
Depositor’s instructions in violation of SECTION 3 above, the Bank shall have no
responsibility or liability to the Secured Party for complying with instructions
concerning the Account from the Depositor or the Depositor’s authorized
representatives which are received by the Bank before the Bank receives a Notice
of Exclusive Control. The Bank shall have no responsibility or liability to the
Depositor for complying with a Notice of Exclusive Control or complying with
instructions concerning the Account originated by the Secured Party, and shall
have no responsibility to investigate the appropriateness of any such
instruction or Notice of Exclusive Control, even if the Depositor notifies the
Bank that the Secured Party is not legally entitled to originate any such
instruction or Notice of Exclusive Control.

SECTION 6. Indemnification of the Bank. The Depositor hereby agrees to indemnify
and hold harmless the Bank, its directors, officers, agents and employees
against any and all claims, causes of action, liabilities, lawsuits, demands and
damages, including without limitation, any and all court costs and reasonable
attorney’s fees, in any way related to or arising out of or in connection with
this Agreement or any action taken or not taken pursuant hereto, except to the
extent caused by the Bank’s gross negligence or willful misconduct.

SECTION 7. Other Agreements. In the event of a conflict between this Agreement
and any other agreement between the Bank and the Depositor, the terms of this
Agreement will prevail; provided, however, that this Agreement shall not alter
or affect any mandatory arbitration provision currently in effect between the
Bank and the Depositor pursuant to a separate agreement.

SECTION 8. Termination. This Agreement shall continue in effect until the
Secured Party has notified the Bank in writing that this Agreement, or its
security interest in the Account, is terminated. Upon receipt of such notice the
obligations of the Bank hereunder with respect to the operation and maintenance
of the Account after the receipt of such notice shall terminate, the Secured
Party shall have no further right to originate instructions concerning the
Account and any previous Notice of Exclusive Control delivered by the Secured
Party shall be deemed to be of no further force and effect.

SECTION 9. Complete Agreement. This Agreement and the instructions and notices
required or permitted to be executed and delivered hereunder set forth the
entire agreement of the parties with respect to the subject matter hereof, and,
subject to SECTION 7 above, supersede any prior agreement and contemporaneous
oral agreements of the parties concerning its subject matter.

SECTION 10. Amendments. No amendment, modification or (except as otherwise
specified in SECTION 8 above) termination of this Agreement, nor any assignment
of any rights hereunder (except to the extent contemplated under SECTION 12
below), shall be binding on any party hereto unless it is in writing and is
signed by each of the parties hereto, and any attempt to so amend, modify,
terminate or assign except pursuant to such a writing shall be null and void. No
waiver of any rights hereunder shall be binding on any party hereto unless such
waiver is in writing and signed by the party against whom enforcement is sought.

SECTION 11. Severability. If any term or provision set forth in this Agreement
shall be invalid or unenforceable, the remainder of this Agreement, other than
those provisions held invalid or unenforceable, shall be construed in all
respects as if such invalid or unenforceable term or provision were omitted.

 

2



--------------------------------------------------------------------------------

SECTION 12. Successors. The terms of this Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective corporate
successors or heirs and personal representatives. This Agreement may be assigned
by the Secured Party to any successor of the Secured Party under its security
agreement with the Depositor, provided that written notice thereof is given by
the Secured Party to the Bank.

SECTION 13. Notices. All notices, requests and demands to or upon the Secured
Party or the Depositor shall be effected in the manner provided for in
Section 11.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon the Bank shall be addressed to the Bank at its notice address
set forth on Schedule 1.

SECTION 14. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering (including by
facsimile) one or more counterparts.

SECTION 15. Choice of Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York. The parties agree that New
York is the “bank’s jurisdiction” for purposes of the UCC.

 

SIGNATURES: INFUSYSTEM, INC. By:  

 

Name:   Title:   I-FLOW CORPORATION By:  

 

Name:   Title:   [BANK] By:  

 

Name:   Title:  

 

3



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESS OF THE BANK



--------------------------------------------------------------------------------

SECURITIES ACCOUNT CONTROL AGREEMENT

SECURITIES ACCOUNT CONTROL AGREEMENT, dated as of October     , 2007, between
I-FLOW CORPORATION, as the Secured Party under the Security Agreement referred
to below (together with its successors and assigns, the “Secured Party”),
INFUSYSTEM, INC., a California corporation (the “Depositor”) and [Name of Bank]
(the “Bank”).

WITNESSETH:

WHEREAS, the Depositor (as successor by merger to Iceland Acquisition
Subsidiary, Inc.), HAPC, Inc, a Delaware corporation (“Parent”) and the Secured
Party, in its capacity as Lender, have entered into the Credit and Guaranty
Agreement, dated as of October [    ], 2007 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Depositor and Parent have
entered into the Security Agreement, dated as of October [    ], 2007 (as
amended, supplemented or otherwise modified from time to time, the “Security
Agreement”) in favor of the Secured Party;

WHEREAS, pursuant to the Security Agreement, the Depositor has granted to the
Secured Party a security interest in certain collateral, including but not
limited to all right, title or interest of the Depositor in account number
[                ] maintained by the Bank (the “Account”); and

WHEREAS, the Secured Party, the Depositor and the Bank have agreed to execute
and deliver this Securities Account Control Agreement in order to perfect the
security interest of the Secured Party in the Account;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1. The Account. The Bank hereby represents and warrants to the Secured
Party and the Depositor that (a) the Account has been established in the name of
the Depositor as recited above, and (b) except for the claims and interest of
the Secured Party and the Depositor in the Account (subject to any claim in
favor of the Bank permitted under SECTION 2), the Bank does not know of any
claim to or interest in the Account. All parties agree that the Account is a
“securities account” within the meaning of Article 8 of the Uniform Commercial
Code as in effect from time to time in the State of New York (the “UCC”), that
all property held by the Bank in the Account will be treated as financial assets
under the UCC and that the Bank is a “securities intermediary” within the
meaning of Article 8 of the UCC.

SECTION 2. Priority of Security Interest. The Bank hereby acknowledges the
security interest granted to the Secured Party by the Depositor. The Bank hereby
confirms that the Account is a cash account and that it will not advance any
margin or other credit to the Depositor nor hypothecate any securities carried
in the Account except in connection with the settlement of trading activity
permitted to be conducted by the Depositor hereunder. The Bank hereby
subordinates all liens, encumbrances, claims and rights of setoff it may have,
now or in the future, against the Account or any property carried in the Account
or any free credit balance in the Account other than in connection with
activities in which the Depositor is permitted to engage hereunder, including
the payment of the Bank’s customary fees, commissions and other charges pursuant
to its agreement with the Depositor and for payment or delivery of financial
assets purchased or sold for or from the Account.

SECTION 3. Control. The Bank will comply with entitlement orders originated by
the Secured Party concerning the Account without further consent by the
Depositor. Except as otherwise



--------------------------------------------------------------------------------

provided in SECTION 4 below, the Secured Party agrees that the Bank shall also
comply with entitlement orders and other instructions concerning the Account
originated by the Depositor, or the Depositor’s authorized representatives,
until such time as the Secured Party delivers a written notice to the Bank that
the Secured Party is thereby exercising exclusive control over the Account. Such
notice is referred to herein as the “Notice of Exclusive Control.” Until the
Bank receives a Notice of Exclusive Control, the Bank may distribute to the
Depositor all interest and regular cash dividends on property in the Account.
After the Bank receives a Notice of Exclusive Control and has had a reasonable
opportunity to comply, it will cease complying with entitlement orders or other
instructions concerning the Account originated by the Depositor or its
representatives and cease distributing interest and dividends on property in the
Account to the Depositor. The Bank shall be entitled to rely upon any
entitlement order or Notice of Exclusive Control that it reasonably believes to
be from the Secured Party. Until it receives a Notice of Exclusive Control, the
Bank shall be entitled to continue to act on such instructions from the
Depositor as are delivered in form satisfactory to the Bank. The Bank has not
agreed and will not agree with any third party that the Bank will comply with
entitlement orders concerning the Account originated by such third party without
the prior written consent of the Secured Party and the Depositor.

SECTION 4. No Withdrawals. Notwithstanding the provisions of SECTION 3 above,
the Bank shall not comply with any entitlement order from the Depositor
requiring a free delivery of any financial assets from the Account nor deliver
any such financial assets to the Depositor nor pay any free credit balance or
other amount owing from the Bank to the Depositor with respect to the Account,
except for the distribution of interest or dividends permitted under SECTION 3
above, without the prior written consent of the Secured Party.

SECTION 5. Statements, Confirmations and Notices of Adverse Claims. The Bank
will send copies of all statements and confirmations concerning the Account to
each of the Depositor and the Secured Party at the address set forth in SECTION
14 below. Upon receipt of written notice of any lien, encumbrance or adverse
claim against the Account or in any financial asset carried therein, the Bank
will make reasonable efforts promptly to notify the Secured Party and the
Depositor thereof.

SECTION 6. Limited Responsibility of The Bank. Except for permitting a
withdrawal or payment in violation of SECTION 3 or 4 above or advancing margin
or other credit to the Depositor in violation of SECTION 2 above, the Bank shall
have no responsibility or liability to the Secured Party for complying with
entitlement orders concerning the Account from the Depositor or the Depositor’s
authorized representatives which are received by the Bank before the Bank
receives a Notice of Exclusive Control and has had reasonable opportunity to act
on it. The Bank shall have no responsibility or liability to the Depositor for
complying with a Notice of Exclusive Control or complying with entitlement
orders concerning the Account originated by the Secured Party, and shall have no
responsibility to investigate the appropriateness of any such entitlement order
or Notice of Exclusive Control, even if the Depositor notifies the Bank that the
Secured Party is not legally entitled to originate any such entitlement order or
Notice of Exclusive Control. This Agreement does not create any obligation or
duty of the Bank other than those expressly set forth herein.

SECTION 7. Indemnification of the Bank. The Depositor hereby agrees to indemnify
and hold harmless the Bank, its directors, officers, agents and employees
against any and all claims, causes of action, liabilities, lawsuits, demands and
damages, including without limitation, any and all court costs and reasonable
attorney’s fees, in any way related to or arising out of or in connection with
this Agreement or any action taken or not taken pursuant hereto, except to the
extent caused by the Bank’s gross negligence or willful misconduct.

SECTION 8. Other Agreement. In the event of a conflict between this Agreement
and any other agreement between the Bank and the Depositor, the terms of this
Agreement will prevail; provided, however, that this Agreement shall not alter
or affect any mandatory arbitration provision currently in effect between the
Bank and the Depositor pursuant to a separate agreement.

 

2



--------------------------------------------------------------------------------

SECTION 9. Termination. This Agreement shall continue in effect until the
Secured Party has notified the Bank in writing that this Agreement, or its
security interest in the Account, is terminated. Upon receipt of such notice the
obligations of the Bank under SECTION 2, 3, 4 and 5 above with respect to the
operation and maintenance of the Account after the receipt of such notice shall
terminate, the Secured Party shall have no further right to originate
entitlement orders concerning the Account and any previous Notice of Exclusive
Control delivered by the Secured Party shall be deemed to be of no further force
and effect.

SECTION 10. Complete Agreement. This Agreement and the instructions and notices
required or permitted to be executed and delivered hereunder set forth the
entire agreement of the parties with respect to the subject matter hereof, and,
subject to SECTION 8 above supersede any prior agreement and contemporaneous
oral agreements of the parties concerning its subject matter.

SECTION 11. Amendments. No amendment, modification or (except as otherwise
specified in SECTION 9 above) termination of this Agreement, nor any assignment
of any rights hereunder (except to the extent contemplated under SECTION 13
below), shall be binding on any party hereto unless it is in writing and is
signed by each of the parties hereto, and any attempt to so amend, modify,
terminate or assign except pursuant to such a writing shall be null and void. No
waiver of any rights hereunder shall be binding on any party hereto unless such
waiver is in writing and signed by the party against whom enforcement is sought.

SECTION 12. Severability. If any term or provision set forth in this Agreement
shall be invalid or unenforceable, the remainder of this Agreement, other than
those provisions held invalid or unenforceable, shall be construed in all
respects as if such invalid or unenforceable term or provision were omitted.

SECTION 13. Successors. The terms of this Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective corporate
successors or heirs and personal representatives. This Agreement may be assigned
by the Secured Party to any successor of the Secured Party under its security
agreement with the Depositor, provided that written notice thereof is given by
the Secured Party to the Bank.

SECTION 14. Notices. All notices, requests and demands to or upon the Secured
Party or the Depositor shall be effected in the manner provided for in
Section 11.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon the Bank shall be addressed to the Bank at its notice address
set forth on Schedule 1.

SECTION 15. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering (including by
facsimile) one or more counterparts.

SECTION 16. Choice of Law. Regardless of any provision in any other agreement
relating to the Account, the parties hereto agree that, subject to SECTION 8 of
this Agreement, the establishment and maintenance of the Account, and all
interests, duties and obligations with respect to the Account, shall be governed
by the law of the State of New York. The parties agree that New York is the
“securities intermediary’s jurisdiction” for purposes of the UCC.

 

3



--------------------------------------------------------------------------------

SIGNATURES: INFUSYSTEM, INC. By:  

 

Name:   Title:   I-FLOW CORPORATION By:  

 

Name:   Title:   [BANK] By:  

 

Name:   Title:  

 

4



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESS OF THE BANK



--------------------------------------------------------------------------------

Annex IV to

Security Agreement

CERTAIN COLLATERAL MATTERS

Names.

(a) The exact corporate name of each Grantor, as such name appears in its
certificate of incorporation, is as follows:

1. The Borrower is as follows:

Iceland Acquisition Subsidiary, Inc., a Delaware corporation (pre-merger)

InfuSystem, Inc., a California corporation

2. HAPC is as follows:

HAPC, Inc. a Delaware corporation

(b) Except for the Merger (as defined in the Credit Agreement), no Grantor has
changed its identity or corporate structure in any way within the past five
years. Changes in identity or corporate structure would include mergers,
consolidations and acquisitions, as well as any change in the form, nature or
jurisdiction of corporate organization.

(c) Set forth below is the jurisdiction of organization and, if applicable, the
organizational number of each Grantor that is a registered organization:

 

Grantor

 

State/Province

Incorporated

 

Organization Number

HAPC, Inc.   Delaware  

Iceland Acquisition

Subsidiary, Inc.

  Delaware   InfuSystem, Inc.   California   N/A



--------------------------------------------------------------------------------

Annex IV to

Security Agreement

(d) Set forth below is the Federal Taxpayer Identification Number of each
Grantor, if applicable:

 

Grantor

 

FEIN

HAPC, INC.   20-3341405 Iceland Acquisition Subsidiary, Inc.   26-1095527
InfuSystem, Inc.   94-3295573

Current Locations.

(a) The chief executive office of each Grantor is located at the address set
forth opposite its name below:

 

Grantor

 

Chief Executive Office

HAPC, Inc.  

350 Madison Avenue

New York, NY 10017

Iceland Acquisition Subsidiary, Inc.  

c/o HAPC, Inc.

350 Madison Avenue

New York, NY 10017

InfuSystem, Inc.  

1551 East Lincoln Avenue

Suite 200

Madison Heights, MI 48071-4148

(b) [intentionally omitted]

(c) Set forth below opposite the name of each Grantor are (i) all the locations
(other than the Chief Executive Office listed above) where such Grantor
maintains (or has at any time during the preceding one year maintained) any
Equipment or other Collateral, or any books and records related thereto, and
(ii) all other places of business of each Grantor not otherwise identified in
paragraph (a) or this paragraph (c):

 

Grantor

 

Location

HAPC, Inc.   None Iceland Acquisition Subsidiary, Inc.   None InfuSystem, Inc.  
None

 

2



--------------------------------------------------------------------------------

Annex IV to

Security Agreement

(d) [intentionally omitted]

(e) Set forth below are the names and addresses of all Persons other than the
Grantors that have possession of any of the Collateral of any Grantor:

 

Third Party Possessing Collateral

 

Address of Third Party

 

UCC-1 Filings. Set forth below, with respect to each Grantor, is a list of the
filing office in which a UCC-1 financing statement is required to be filed under
Applicable Law to validly register or perfect the security interests granted
under the Security Agreement.

UCC-1 Filings for Security Agreement

 

Debtor

 

Filing Office

HAPC, Inc.   Delaware Secretary of State Iceland Acquisition Subsidiary, Inc.  
Delaware Secretary of State InfuSystem, Inc.   California Secretary of State

 

3



--------------------------------------------------------------------------------

Annex IV to

Security Agreement

Deposit Accounts and Securities Accounts. Attached hereto as Schedule 11 is
(i) a true and correct list of each and every Deposit Account and Securities
Account owned by each Grantor and (ii) a true and correct list of Deposit
Accounts owned by each Grantor used exclusively for payroll purposes.

Bank Accounts and Lock Boxes

 

Institution

     Account No./Type     

Description

Fifth Third Bank      7511748563      Payroll account Fifth Third Bank     
7511748571      General account Fifth Third Bank      1909505      Controlled
disbursement Fifth Third Bank      7910703367      Account where the Seller’s
ON-Q product revenues billed by the Company are deposited Fifth Third Bank     
Lock box     

InfuSystem

P.O. Box 33321 Drawer #125

Detroit, MI 48232-5321

Fifth Third Bank      Lock box     

Venture Medical

P.O. Box 33321, Drawer #127

Detroit, MI 48232-5321

Fifth Third Bank      Lock box     

InfuSystem II

P.O. Box 33321, Drawer #130

Detroit, MI 48232-5321

 

4